STATE OF WEST VIRGINIA

                                                                                    FILED
                           SUPREME COURT OF APPEALS                               June 1, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
JOHN HATFIELD,                                                                 OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0885 (BOR Appeal No. 2049324)
                   (Claim No. 2011036327)

BRODY MINING, LLC,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner John Hatfield, by Stephen P. New, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Brody Mining, LLC, by Jillian L.
Moore, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated August 26, 2014, in
which the Board affirmed a March 14, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s January 12, 2012,
decision granting Mr. Hatfield a 13% permanent partial disability award. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Mr. Hatfield worked as an underground miner for Brody Mining, LLC. On May 6, 2011,
Mr. Hatfield was struck by a rock fall in a mine. He sustained injuries to his head, face, and right
upper extremity. Mr. Hatfield was treated on the day of the injury at Charleston Area Medical
Center where he came under the care of Shawn Storm, D.O. Dr. Storm determined that Mr.
Hatfield sustained a fracture of his right wrist and forearm, and he performed an open reduction
fixation of the right radial shaft. Following the surgery, the claims administrator held the claim
compensable for a closed fracture of the malar and maxillary bones, a closed fracture of the
                                                 1
radius shaft, a closed dislocation of the distal radioulnar, and an unspecified head injury. Three
and a half months after the surgery, Dr. Storm examined Mr. Hatfield and found that he had
healed from the surgery. Dr. Storm also found that Mr. Hatfield had functional forearm and wrist
range of motion as well as full elbow range of motion. Dr. Storm noted that he had some
complaints of left shoulder pain. Dr. Storm found that the x-rays taken of Mr. Hatfield’s shoulder
showed minimal degenerative changes at the glenohumeral and acromioclavicular joint, but he
noted that the x-rays were negative for impingement of the left shoulder. He also released Mr.
Hatfield to return to light duty work. Prasadarao B. Mukkamala, M.D., then evaluated Mr.
Hatfield. He found that Mr. Hatfield had returned to work for Brody Mining, LLC, and had
reached his maximum degree of medical improvement. Utilizing the American Medical
Association’s Guides to the Evaluation of Permanent Impairment (4th ed. 1993), Dr. Mukkamala
determined that Mr. Hatfield had 2% whole person impairment related to the fracture of his
malar and maxillary bones. He also found that Mr. Hatfield had 11% whole person impairment
for the fracture of the shaft of the radius and the radioulnar dislocation. Dr. Mukkamala
combined these ratings and found that Mr. Hatfield had 13% whole person impairment for his
forearm fracture. Dr. Mukkamala also tested Mr. Hatfield’s range of motion in his right shoulder,
but he noted that the testing was not reliable and should not be used to calculate Mr. Hatfield’s
whole person impairment. Dr. Mukkamala determined that there was no evidence of additional
impairment related to the compensable injury. Michael A. Krasnow, D.O., Ph.D., also performed
an ophthalmic evaluation of Mr. Hatfield. He determined that Mr. Hatfield had myopia and
astigmatism that were not related to the compensable injury. He believed that Mr. Hatfield also
had loss of his field of vision and color vision which may have been caused by the mining
accident. However, Dr. Krasnow stated that he had insufficient information to explain the
impairment of Mr. Hatfield’s visual system. Dr. Krasnow issued an addendum report a week
later, stating that Mr. Hatfield’s loss of field of vision was unexplained. He recommended that
Mr. Hatfield undergo an MRI to determine the cause of his vision impairment.

        On January 12, 2012, the claims administrator granted Mr. Hatfield a 13% permanent
partial disability award based on Dr. Mukkamala’s recommendation. Several weeks later, it also
authorized testing, including an MRI, of Mr. Hatfield’s brain to determine if his visual
disturbances were related to the compensable injury.1 Bruce A. Guberman, M.D., also evaluated
Mr. Hatfield. Dr. Guberman found that Mr. Hatfield had 7% impairment for his mental status as
well as 7% impairment for his cranial nerve problems. He also found 2% impairment because he
believed Mr. Hatfield had equilibrium and balance problems. Dr. Guberman calculated that Mr.
Hatfield had 12% impairment for his right arm and 5% impairment for his right shoulder under
the American Medical Association’s Guides. He determined that these various ratings equated to
a 29% whole person impairment rating under the Combined Values Chart of the American
Medical Association’s Guides. He found that Mr. Hatfield was entitled to an additional 16%
permanent partial disability award because he had already been granted a 13% award. Dr.
Guberman also suggested that Mr. Hatfield receive an ophthalmological evaluation and indicated
that he may be entitled to an additional award based on that evaluation.


1
  There is no evidence in the record that Mr. Hatfield sought the additional testing or MRI authorized by this claims
administrator decision.
                                                           2
        A year later, Bobby A. Miller II, M.D., performed an independent neuropsychiatric
forensic evaluation of Mr. Hatfield. He found that Mr. Hatfield did not complain of any clinically
significant residuals of a brain injury. He also found that Mr. Hatfield alleged symptoms that
were highly atypical in patients with genuine psychiatric or cognitive disorders. He also believed
that Mr. Hatfield was exaggerating the significance of his neurological injury. Dr. Miller found
that Mr. Hatfield had reached his maximum degree of medical improvement and had no whole
person impairment related to his psychiatric and cognitive functioning. Jerry W. Scott, M.D.,
also evaluated Mr. Hatfield. He noted that Mr. Hatfield had no limitation in his daily functioning
or his full-time work as a coal miner. Dr. Scott, however, found that Mr. Hatfield had 1%
impairment for his right upper extremity. On March 14, 2014, the Office of Judges affirmed the
claims administrator’s decision granting Mr. Hatfield a 13% permanent partial disability award.
The Board of Review affirmed the Office of Judges’ Order on August 26, 2014, leading Mr.
Hatfield to appeal.

        The Office of Judges concluded that Mr. Hatfield has a total of 13% whole person
impairment related to the compensable injury. The Office of Judges based this determination on
the evaluation of Dr. Mukkamala. The Office of Judges found that Dr. Mukkamala’s impairment
recommendation was the most persuasive assessment of the permanent disability related to the
compensable injury. The Office of Judges also considered the evaluation of Dr. Guberman, but it
found that his recommendation was unreliable because he included an impairment percentage for
non-compensable conditions. The Office of Judges also found that Dr. Guberman’s assessment
of the impairment related to Mr. Hatfield’s head injury was not reliable because his findings
were not consistent with the report of Dr. Miller. The Office of Judges determined that Dr.
Miller’s evaluation of Mr. Hatfield’s neuropsychiatric impairment was more reliable than Dr.
Guberman’s assessment because Dr. Miller performed a thorough neuropsychiatric forensic
evaluation. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Mr. Hatfield has not demonstrated that he is entitled to any greater than a 13%
permanent partial disability award related to his compensable injury. The evaluation of Dr.
Mukkamala demonstrates that Mr. Hatfield has 13% whole person impairment related to his right
forearm and wrist fracture. Dr. Mukkamala’s evaluation was sufficiently thorough and his
impairment recommendation is consistent with the directives of the American Medical
Association’s Guides. The Office of Judges was within its discretion in basing Mr. Hatfield’s
permanent partial disability award on Dr. Mukkamala’s impairment recommendation. The Office
of Judges also properly determined that Dr. Guberman’s 29% whole person impairment rating
was not reliable because it was based, in part, on the inclusion of an impairment percentage for
several non-compensable conditions. Dr. Guberman’s impairment calculation is especially
undermined by the determination in Dr. Miller’s neuropsychiatric evaluation that Mr. Hatfield
did not have any cognitive or psychiatric impairment related to the compensable injury. The
inclusion of a rating for non-compensable conditions sufficiently undermined the credibility of
Dr. Guberman’s opinion, and the Office of Judges provided adequate reasons for disregarding
his assessment of Mr. Hatfield’s disability.

                                                3
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: June 1, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                4